Citation Nr: 0625563	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-37 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to July 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In December 2004, the veteran 
requested in writing that his prior request for a Travel 
Board hearing at the RO be changed to a Board hearing in 
Washington, D.C.  He was subsequently scheduled to attend a 
Board hearing in Washington, D.C., in November 2005.  
However, in October 2005, the veteran informed the Board that 
he was unable able to attend the Board hearing.  He did not 
thereafter request that the hearing be rescheduled.  


FINDING OF FACT

The veteran's service-connected bilateral tinnitus has been 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO furnished VCAA notice to the veteran regarding his 
claim for an increased rating for tinnitus in November 2003.  
Because the VCAA notice preceded the January 2004 rating 
decision from which the veteran appeals, the express 
requirements of the law as found by the Court in Pelegrini 
have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the November 2003 letter, as well as the September 
2004 statement of the case, the RO informed the appellant of 
the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board also notes that in a March 2005 letter, 
the RO specifically notified the claimant of the need to 
submit any pertinent evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  

Although the present appeal involves an issue other than 
service connection, VA believes that the Dingess/Hartman 
analysis may be analogously applied.  As such, the Board 
finds that the veteran was provided with notice of pertinent 
rating criteria and regarding any notice defect with respect 
to the effective date, the Board finds it to be harmless 
error since the claim is being denied and there is no 
effective date to be assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
affording the veteran VA examinations during the appeal 
period and providing him with the opportunity to attend a 
hearing.  The appellant has not indicated that any additional 
pertinent evidence exists, and there is no indication that 
any such evidence exists.  In fact, the veteran indicated in 
writing in December 2004 that he had no additional evidence 
to submit.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

The veteran asserts that his tinnitus has worsened over the 
years and warrants a higher than 10 percent evaluation.  

In December 2003, the veteran was evaluated by QTC Medical 
Services and was noted to have bilateral tinnitus, mild, 
intermittent.  In March 2005, he was again evaluated by QTC 
Medical Services and was found to have tinnitus that had 
progressed to a ringing tinnitus that was present several 
times a day.  The March 2005 examiner relayed that the 
veteran's tinnitus had an "ocean sound" and appeared more 
seldom and was often accompanied by pain.

Under the governing criteria (Code 6260 as amended effective 
June 13, 2003) recurrent tinnitus warrants a 10 percent 
rating.  Note (1) following Code 6260 states that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Code 6100, 6200, 6204, or other diagnostic code, except 
when tinnitus supports an evaluation under one of those 
diagnostic codes.  Note (2) provides that only a single 
evaluation for recurrent tinnitus will be assigned, whether 
the sound is perceived in one ear, both ears, or in the head.  
Note (3) states that objective tinnitus (in which the sound 
is audible to other people and has a definable cause that may 
or may not be pathologic) is not to be evaluated under Code 
6260 but is to be evaluated as part of any underlying 
condition causing it.  38 C.F.R. § 4.87, Code 6260 (2005).  

The governing regulation cited above is clear and 
unambiguous.  It precludes a schedular rating for tinnitus in 
excess of 10 percent, and specifically prohibits separate 10 
percent ratings for tinnitus in each ear.  See Smith v. 
Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006).

As the tinnitus is rated at the maximum schedular rating, the 
remaining matter for the Board to address is whether 
extraschedular consideration under 38 C.F.R. § 3.321 is 
warranted.  The veteran asserts that his hearing impairments, 
which include bilateral hearing loss, have prevented him from 
obtaining employment.  This assertion has been treated as a 
separate claim for a total rating based on individual 
unemployability due to service-connected disability (TDIU).  
As for extraschedular consideration due to the veteran's 
tinnitus, the record does not show that this disability has 
required frequent hospitalization, or caused marked 
interference with employment, which would render impractical 
application of the regular schedular criteria.  Accordingly, 
the Board finds that referral of this claim for 
extraschedular consideration is not in order. 

As the disposition of this claim is based on interpretation 
and application of the law, and not the facts of the case, 
the claim must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


